Title: From Thomas Jefferson to Henry Dearborn, 7 July 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                     
                            Washington July 7. 07.
                        
                        I inclose you copies of 2 letters sent by express from Capt Decatur. by these you will percieve that the
                            British Commanders have their foot on the threshold of War. they have begun the blockade of Norfolk; have sounded the
                            passage to the town, which appears practicable for three of their vessels, & menace an attack on the Chesapeake and
                            Cybele. these with 4. gunboats form the present defence, & there are 4. more gunboats in Norfolk nearly ready. the 4.
                            gunboats at Hampton are hauled up & in danger. 4. in Mopjack bay are on the stocks. blows may be hourly possible. in
                            this state of things I am sure your own feelings will anticipate the public judgment that your presence here cannot be
                            dispensed with. there is nobody here who can supply your knolege of the resources for land co-operation & the means of
                            bringing them into activity. still I would wish you to stay long enough at N. York to settle with the V.P. & Colo.
                            Williams the plan of defence for that place, & I am in hopes you will also see Fulton’s experiment tried, & see how
                            far his means may enter into your plan. but as soon as that is done, should matters remain in their present critical
                            state, I think the public interest & safety would suffer by your absence from us. indeed if the present state of things
                            continues I begin to fear we shall not be justifiable in separating this autumn, & that even an earlier meeting of
                            Congress than we had contemplated may be requisite    I salute you affectionately.
                        
                            Th: Jefferson
                     
                        
                    